 

Exhibit 10.1

 

SenesTech, inc.

3140 N. Caden Ct., Ste 1

Flagstaff, AZ 86004

 

May 16, 2019

 

Ken Siegel

Via Email

 

Re:       Employment Terms

 

Dear Ken:

 

SenesTech, inc. (the “Company”) is pleased to offer you employment in the
position of Chief Executive Officer on the terms of this letter agreement (the
“Agreement”). Your employment start date (“Start Date”) will be May 16, 2019.

 

1.          Duties and Responsibilities . As Chief Executive Officer, you will
report to the Company’s Board of Directors (the “Board”). You will also serve as
a member of the Board subject to the terms and conditions of the Company’s
Bylaws. You will work at our facility located in Flagstaff, Arizona; provided
that the Company acknowledges and agrees that you intend to commute from your
Florida residence to and from Flagstaff. Subject to the terms of this Agreement,
the Company may change your position, duties, and work location from time to
time in its discretion. As a Company employee, you will be expected to abide by
Company rules and policies as adopted from time to time, applicable to all
officers of the Company.

 

2.          Salary. Your salary will be $275,000 per year initially, less
payroll deductions and withholdings, paid on the Company’s normal payroll
schedule (the “Base Salary”).

 

3.          Annual Bonus. Each year during your employment, you will be eligible
to receive an annual incentive bonus with a target value equal to fifty percent
(50%) of your Base Salary (each such bonus, an “Annual Bonus”). Whether you
receive an Annual Bonus, and the actual amount of any such bonus, shall be
determined by the Board in its sole discretion, and shall be based upon
achievement of performance objectives to be mutually agreed upon between you and
the Board (or duly authorized committee thereof) and other criteria to be
determined by the Board. Each Annual Bonus shall be paid within thirty (30) days
after the Board’s determination that an Annual Bonus shall be awarded and those
determinations are generally made in the first quarter of the year following the
applicable bonus year. You must be employed on the date that any Annual Bonus is
paid in order to earn the Annual Bonus. Accordingly, if your employment ends for
any reason before the Annual Bonus is paid, then you will not have earned, and
will not receive, any portion of the Annual Bonus.

 

 

 

 

4.          Equity Grants. Subject to approval by the Board, at the first Board
meeting following the Start Date, the Company will grant you an option to
purchase 700,000 shares of the Company’s common stock (the “Option”). The Option
shall vest over a three-year period, with 1/12th of the shares subject to the
Option vesting each quarter subject to your continuous service. The Option shall
be issued pursuant to the terms and conditions of the Company’s Equity Incentive
Plan (the “Plan”), at an exercise price equal to 100% of the fair market value
of the Company’s common stock on the date of grant, as provided in the Plan and
consistent with the requirements for an exemption from the application of
Section 409A of the Internal Revenue Code (the “Code”), and shall be governed in
all respects by the terms of the Plan, the grant notices and the option
agreements. In addition, after each full year of employment with the Company,
subject to Board approval, you will receive an annual option grant (each, an
“Additional Option”) valued at 35% of your Base Salary, subject to such vesting
terms as determined by the Board in its discretion. The Option and Additional
Options that are granted to you shall remain exercisable for five (5) years
following the end of your continuous service with the Company.

 

5.          Benefits. During your employment, you will be eligible to
participate in the standard benefits and vacation/paid time off plans offered to
similarly situated employees by the Company from time to time, subject to plan
terms and generally applicable Company policies. The Company and you will also
enter into the Company’s standard form of Indemnification Agreement in the form
attached as Exhibit A.

 

6.          Business and Travel Expenses.The Company will reimburse you for
reasonable out-of-pocket expenses incurred in the performance of your duties for
the Company, including travel to and from the east coast for commuting purposes,
in accordance with the Company’s rules and policies, and subject to any
applicable taxes and withholdings. In addition, the Company will reimburse you
for the actual out-of-pocket attorneys’ fees and costs incurred by you in
connection with the negotiation of this Agreement and the review of the other
documents and agreements referenced herein, up to a maximum amount of $3,500,
which reimbursement shall be payable within twenty (20) days after the execution
and delivery of this Agreement.

 

7.          Confidentiality. In your work for the Company, you will be expected
not to use or disclose any confidential information, including trade secrets, of
any former employer or other person to whom you have an obligation of
confidentiality. Rather, you will be expected to use only that information which
is generally known and used by persons with training and experience comparable
to your own, which is common knowledge in the industry or otherwise legally in
the public domain, or which is otherwise provided or developed by the Company.
You agree that you will not bring onto Company premises any unpublished
documents or property belonging to any former employer or other person to whom
you have an obligation of confidentiality. You hereby represent that you have
disclosed to the Company any contract you have signed that may restrict your
activities on behalf of the Company. In addition, as a condition of your
employment, you are required to execute the Company’s standard form of Employee
Confidential Information and Inventions Assignment Agreement.

 

8.          At-Will Employment. You may terminate your employment with the
Company at any time and for any reason whatsoever simply by notifying the
Company. Likewise, the Company may terminate your employment at any time, with
or without cause or advance notice.

 

9.          Severance Benefits. If, at any time, the Company terminates your
employment without Cause (as defined below), and other than as a result of your
death or disability, or you resign for Good Reason (as defined below), and
provided such termination constitutes a “separation from service” (as defined
under Treasury Regulation Section 1.409A-1(h)) (a “Separation from Service”),
then you shall be entitled to receive the following severance benefits (the
“Severance Benefits”):

 

 

 

 

(a)          severance pay in the form of continuation of your base salary in
effect on the effective date of termination for the first twelve (12) months
after the date of such termination;

 

(b)          reimbursement by the Company of COBRA premiums in effect on the
date of termination for the coverage in effect for you and, if applicable, your
spouse and dependent children on such date under the Company’s group health
plan(s) during the first twelve (12) months after the date of your termination
(or, if shorter, until you are no longer entitled to COBRA continuation of
coverage under the Company’s group health plan(s)), provided that you timely
(and properly) elect COBRA continuation coverage under the Company’s group
health plan(s) in accordance with Internal Revenue Code Section 4980B(f); and

 

(c)          vesting of the Option and any Additional Option shall be
accelerated such that you will be deemed vested in those shares subject to the
Option that would have vested in the twelve (12) month period following your
Separation from Service had your employment not ended.

 

In addition, you shall receive (1) any accrued and unpaid Base Salary and
accrued but unused vacation which shall be paid on the pay date immediately
following the date of termination of your employment in accordance with the
Company’s standard payroll practices; and (2) reimbursement for any unreimbursed
business expenses properly incurred, subject to and paid in accordance with the
Company’s expense reimbursement policy; and (3) such other employee benefits, if
any, to which you may be entitled under the Company’s employee benefit plans as
of the date of termination.

 

For purposes of this Agreement, “Cause” for the Company (or any acquirer or
successor in interest thereto) to terminate your employment shall exist if any
of the following occurs: (A) your conviction (including a guilty plea or plea of
nolo contendere) of any felony or any other crime involving fraud, dishonesty or
moral turpitude; (B) your commission or attempted commission of or participation
in a fraud or intentional and material act of dishonesty or intentional and
material misrepresentation made in connection with the performance of your
duties to the Company; (C) your intentional, material violation of any written
and fully executed contract or agreement between you and the Company, or your
willful and material breach of any fiduciary duty you owe to the Company or
willful violation of any material policy of the Company; or (D) your willful
conduct that constitutes gross insubordination, incompetence or habitual neglect
of duties (other than as a result of disability or death), provided, however,
that the action or conduct described in clause (C) above and this clause (D)
will constitute “Cause” only if such action or conduct continues after the Board
has provided you with written notice describing in reasonable detail the facts
and circumstances on which the Company relies in determining “Cause” exists and
thirty (30) days opportunity to cure the same (provided that the Board is not
obligated to provide such written notice and opportunity to cure if the action
or conduct is not reasonably susceptible to cure). The determination that a
termination is for Cause shall be made by the Board in its sole, but good faith,
discretion. For purposes of this paragraph, no act or failure to act on your
part shall be considered “willful” unless it is done, or omitted to be done, by
you in bad faith or without reasonable belief that your action or omission was
in the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or upon the
advice of counsel for the Company shall conclusively be presumed to be done, or
omitted to be done, by you in good faith and in the best interests of the
Company.

 



 

 

  

For purposes of this Agreement, “Good Reason” for you to terminate your
employment shall exist if any of the following events occur without your prior
written consent: (i) your assignment to materially reduced duties and
responsibilities or a material adverse change in the reporting structure
applicable to you; (ii) a material reduction of your Base Salary, target bonus
opportunity, equity incentives or in benefits; (iii) a relocation of the
geographical location at which you must perform services that increases your
one-way commute by more than 25 miles; or (iv) a material breach of this
Agreement by the Company or a material breach by the Company of any other
material provision of any other written agreement between you and the Company;
provided that you must (1) provide written notice to the Board within 90 days
after the first occurrence of the event giving rise to Good Reason setting forth
the basis for your resignation, (2) allow the Company 30 days from receipt of
such written notice to cure such event, and (3) if such event is not reasonably
cured within such 30-day period, your resignation is effective not later than 90
days after the expiration of the cure period.

 

The Severance Benefits are conditional upon (a) your continuing to comply with
your obligations with respect to confidential information; and (b) your
delivering to the Company an effective, general release of claims in favor of
the Company in a form reasonably acceptable to the Company within 60 days
following your termination date. The salary continuation payments described in
the above paragraph will be paid in substantially equal installments on the
Company’s regular payroll schedule subject to standard deductions and
withholdings over the period following termination; provided, however, that no
payments will be made prior to the 60th day following your termination, and the
first payment shall include all portions of the payments that would have been
paid during the 60-day period.

 

In no event shall you be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to you under any provisions
of this Agreement and no amounts payable to you under this Section 9 shall be
reduced by compensation you earn on account of employment with another employer.

 

 

 

 

10.         Section 409A. It is intended that this Agreement and all payments
and benefits provided hereunder satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A of the Internal Revenue Code
(the “Code”) provided under Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5)
and 1.409A-1(b)(9), and this Agreement will be construed to the greatest extent
possible as consistent with those provisions. To the extent Code Section 409A is
applicable to this Agreement and any such payments and benefits, the parties
intend that this Agreement and such payments and benefits comply with the
deferral, payout and other limitations and restrictions imposed under Code
Section 409A. For purposes of Code Section 409A (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), your right to
receive installment payments under this Agreement shall be treated as a right to
receive a series of separate payments and, accordingly, each installment payment
hereunder shall at all times be considered a separate and distinct payment. With
regard to any provision in this Agreement that provides for reimbursement of
expenses or in-kind benefits, except for any expense, reimbursement or in-kind
benefit provided pursuant to this Agreement that does not constitute a "deferral
of compensation," within the meaning of Treasury Regulation Section 1.409A-1(b),
(x) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during any calendar year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year,
(y) such reimbursements shall be made on or before the last day of the calendar
year following the calendar year in which the expense was incurred, and (z) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit. Notwithstanding any provision to the contrary
in this Agreement, if you are deemed by the Company at the time of your
Separation from Service to be a “specified employee” for purposes of Code
Section 409A(a)(2)(B)(i), to the extent delayed commencement of any portion of
the severance benefits to which you are entitled under this Agreement is
required in order to avoid a prohibited distribution under Code Section
409A(a)(2)(B)(i), such portion of your benefits shall not be provided to you
prior to the earlier of (i) the expiration of the six-month period measured from
the date of your Separation from Service with the Company or (ii) the date of
your death. Upon the first business day following the expiration of the
applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred pursuant
to this paragraph shall be paid in a lump sum to you, and any remaining payments
due under this Agreement shall be paid as otherwise provided herein.

 

11.         Miscellaneous. This letter, together with your Employee Confidential
Information and Inventions Assignment Agreement and your Indemnification
Agreement, forms the complete and exclusive statement of your employment
agreement with the Company. It supersedes any other agreements or promises made
to you by anyone, whether oral or written. Changes in your employment terms,
other than those changes expressly reserved to the Company’s discretion in this
letter, require a written modification signed by you and a member of the Board.
This Agreement and the terms of your employment with the Company shall be
governed in all aspects by the laws of the State of Arizona.

 

[Remainder of page intentionally left blank]

 

 

 

 

Please sign and date this letter, and return them to me if you wish to accept
employment at the Company under the terms described above.

 

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

 

Sincerely,

 

SenesTech, inc.           /s/ Jamie Bechtel     Jamie Bechtel     On behalf of
the Board of Directors           Understood and Accepted:           /s/ Ken
Siegel   5/16/2019 Ken Siegel   Date

 

 

 

 

Exhibit A

 

Indemnification Agreement

 

 

 